Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered March 1, 2002, convicting him, upon a jury verdict, of assault in the second degree and criminal possession of a weapon in the third degree, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Bynum, 70 NY2d 858 [1987]). In any event, viewing the evidence in a light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that the People adduced legally sufficient evidence to prove the defendant guilty of assault in the second degree and criminal possession of a weapon in the third degree beyond a reasonable doubt (see People v Williams, 14 AD3d 722 [2005]; People v Fluker, 2 AD3d 648 [2003]; People v Wade, 274 AD2d 438, 439 [2000]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85 [1982]).
The defendant’s remaining contentions are either unpreserved for appellate review (see CPL 470.05 [2]) or without merit. Florio, J.P, H. Miller, Cozier and Spolzino, JJ., concur.